Not for Publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit


No. 15-2213

              COOK & COMPANY INSURANCE SERVICES, INC.,

                         Plaintiff, Appellant,

                                      v.

          VOLUNTEER FIREMEN'S INSURANCE SERVICES, INC.,

                          Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]


                                   Before

                    Thompson, Selya and Kayatta,
                           Circuit Judges.


     Bart W. Heemskerk for appellant.
     James Gray Wagner, with whom Russell F. Conn, Katherine A.
Kelter, and Conn Kavanaugh Rosenthal Peisch & Ford, LLP, were on
brief, for appellee.


                              August 3, 2016
          SELYA, Circuit Judge. This civil action is brought under

diversity jurisdiction.      See 28 U.S.C. § 1332(a).    Massachusetts

law furnishes the substantive rules of decision.         See Erie R.R.

Co. v. Tompkins, 304 U.S. 64, 78 (1938); Summers v. Fin. Freedom

Acq. LLC, 807 F.3d 351, 354 (1st Cir. 2015).

          The case is straightforward.        Plaintiff-appellant Cook

& Company Insurance Services, Inc. (Cook), a commercial insurance

brokerage firm, sues an insurance company, defendant-appellee

Volunteer Firemen's Insurance Services, Inc. (VFIS), for tortious

interference     with     advantageous    business   relations,   civil

conspiracy, and unfair trade practices.         All of its causes of

action arise out of the activities of Gowrie, Barden & Brett, Inc.

(Gowrie), a competitor of Cook but not a party to this suit.

According to Cook's complaint, Gowrie's activities included hiring

away certain at-will Cook employees to staff a competing operation,

timing these hirings to optimize its gains and thus to inflict

maximum financial harm on Cook's business, and poaching Cook's

customers.     Cook alleges, in the alternative, that Gowrie either

acted as VFIS' agent in undertaking these activities or was aided

and abetted by VFIS.

          The district court, responding to a motion filed by VFIS

pursuant to Federal Rule of Civil Procedure 12(b)(6), dismissed

Cook's complaint for failure to state a claim upon which relief

could be granted.       See Cook & Co. Ins. Servs., Inc. v. Volunteer


                                  - 2 -
Firemen's Ins. Servs., Inc., No. 15-12342, 2015 WL 5458279, at *3

(D. Mass. Sept. 17, 2015).    The court concluded that, on the facts

alleged in the complaint, Cook had not plausibly identified any

tortious or wrongful act attributable to VFIS.             Nor had Cook

"allege[d] facts suggesting any improper motive that surpasses the

permissible bounds of rough-and-tumble business competition."           Id.

at *2.   Cook now appeals.

           We need not tarry.       We have made it luminously clear,

time and again, that there are cases in which we ought not to write

at length, for doing so would achieve no other purpose than to

hear our own words resonate.         See, e.g., deBenedictis v. Brady-

Zell (In re Brady-Zell), 756 F.3d 69, 71 (1st Cir. 2014); Vargas-

Ruiz v. Golden Arch Dev., Inc., 368 F.3d 1, 2 (1st Cir. 2004);

Lawton v. State Mut. Life Assur. Co. of Am., 101 F.3d 218, 220

(1st Cir. 1996); Holders Capital Corp. v. Cal. Union Ins. Co. (In

re San Juan Dupont Plaza Hotel Fire Litig.), 989 F.2d 36, 38 (1st

Cir. 1993).   This is such a case.

           Here,   the   district    court   has   accurately   taken   the

measure of Cook's complaint and lucidly articulated its reasoning

in support of dismissal.     We do not think that any useful purpose

would be served were we to repastinate ground already well-plowed.

Accordingly, we affirm the judgment below for substantially the

reasons limned in the district court's cogent opinion.




                                    - 3 -
             We make only one further observation.       The Supreme Court

has stated that, "[t]o survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to 'state

a claim to relief that is plausible on its face.'"                Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).           This plausibility standard

has become the "new normal" for federal pleading purposes.               A.G.

v. Elsevier, Inc., 732 F.3d 77, 79 (1st Cir. 2013).

             An inquiry into the plausibility of a complaint requires

a two-step pavane.     See García-Catalán v. United States, 734 F.3d
100, 103 (1st Cir. 2013); Rodríguez-Reyes v. Molina-Rodríguez, 711
F.3d 49, 53 (1st Cir. 2013).        First, we "separate the complaint's

factual allegations (which must be accepted as true) from its

conclusory    legal   allegations    (which   need     not   be   credited)."

Morales-Cruz v. Univ. of P.R., 676 F.3d 220, 224 (1st Cir. 2012).

Second, we decide if the factual allegations are sufficient to

state a plausible claim against the defendant on some cognizable

theory.    See Haley v. City of Bos., 657 F.3d 39, 46 (1st Cir.

2011).

             In this instance, Cook's complaint is long on conclusory

legal allegations, but it is conspicuously short of the type of

factual allegations that are needed to state a plausible claim.

From   a   factual    standpoint,    it   paints   a   picture     of   Gowrie

maneuvering to gain advantage over Cook in the marketplace and the


                                    - 4 -
use of bare-knuckle tactics to achieve that goal.                 But competitive

infighting, though sometimes unattractive, is not per se unlawful;

and here, the complaint is bereft of factual allegations adequate

to show that either Gowrie or VFIS committed any tortious or

wrongful acts.

              The closest that the complaint comes to meeting this

benchmark is Cook's allegation that one of its own managers, while

still employed by it, breached a duty of loyalty owed to Cook by

giving Gowrie information about Cook's future business plans.                    Yet

the complaint offers no facts suggesting that either Gowrie or

VFIS   engaged       in   any   tortious   or   otherwise    wrongful     acts    in

connection with that alleged breach.             Without more, we — like the

court below — are unable to say that Cook has satisfied the

plausibility standard.           See S.E.C. v. Tambone, 597 F.3d 436, 442

(1st Cir. 2010) (en banc) (explaining that "[i]f the factual

allegations in the complaint are too meager, vague, or conclusory

to   remove    the    possibility    of    relief   from    the   realm   of   mere

conjecture, the complaint is open to dismissal").

              We need go no further.        The judgment below is summarily



Affirmed.     See 1st Cir. R. 27.0(c).




                                      - 5 -